Citation Nr: 1647357	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  15-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative arthritis of the bilateral hips and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative arthritis of the bilateral knees and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1961 to May 1964, with service in the Republic of Vietnam.  His service awards include the Bronze Star Medal with "V" device, Combat Infantryman Badge and Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of this matter was transferred to the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The July 2001 rating decision denying service connection for a lumbar spine disability became final because no Notice of Disagreement or new evidence was submitted within one year of its issuance.

2.  The March 2006 rating decision denying service connection for degenerative disc disease of the lumbar spine, degenerative arthritis of the bilateral knees and degenerative arthritis of the bilateral hips became final as to the knee and hip claims because no Notice of Disagreement was submitted in connection with the denial of these claims, and with regard to the lumbar spine disorder because the Veteran did not perfect his appeal by submitting a timely Substantive Appeal.

3.  New and material evidence was received by VA in April 2013 concerning the Veteran's previously denied claims.

4.  Resolving all reasonable doubt in the Veteran's favor, arthritis of the low back, right hip, left hip, right knee and left knee had its onset in service.


CONCLUSION OF LAW

1.  New and material evidence having been received, the previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine is reopened.  38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence having been received, the previously denied claim of entitlement to service connection for degenerative arthritis of the bilateral hips is reopened.  38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence having been received, the previously denied claim of entitlement to service connection for degenerative arthritis of the bilateral knees is reopened.  38 C.F.R. § 3.156(a) (2016).

4.  Arthritis of the low back, right hip, left hip, right knee and left knee were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that March 2013 opinion letter of the Veteran's treating physician, Dr. L.L., stating that the Veteran suffers from degenerative arthritis of the bilateral knees, hips and sacroiliac joints as the result of his parachute jumps in service, is new and material evidence sufficient to allow for the reopening of his previously denied claims of service connection for these disorders.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a) (a claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim).  The Veteran's claim of service connection for a degenerative arthritis of the bilateral hips and knees was originally denied in a March 2006 rating decision because he was not found to have a current disability affecting his knees and hips.  His claim of entitlement to service connection for a lumbar spine disorder was denied in a July 2001 rating decision and a March 2006 rating decision because no nexus between his lumbar spine disorder and service or a service-connected disability was found.  The July 2001 rating decision became final because the Veteran did not submit a Notice of Disagreement (NOD) or new evidence within the one year appeal period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302(a), 20.1103.  The March 2006 rating decision with regard to the knee and hip claims also became final because no NOD or new evidence was submitted in connection with these claims within one year of its issuance.  With regard to the low back claim, the March 2006 rating decision became final because the Veteran did not submit a Substantive Appeal after the issuance of an August 2007 Statement of the Case concerning his appeal of that issue.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and (b), 20.1103.  

In April 2013, the Veteran submitted an opinion letter from his treating physician, Dr. L.L., showing that he had degenerative arthritis of the knees, hips and low back and providing an opinion that these conditions were caused by his military service.  See March 2013 Opinion Letter of Dr. L.L.  This evidence is "new" because it was not previously of record and "material" because it addresses an unestablished element, i.e., the existence of a current hip and knee disability and a nexus between the Veteran's low back disability and service.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because, when combined with VA assistance (i.e., a VA examination and medical opinion), there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Board finds that the Veteran's claims of entitlement to service connection for a low back disorder and degenerative arthritis of the bilateral knees and hips should be reopened.

Turning to the merits of the appeal, the evidence shows that the Veteran served in combat and sustained repeated trauma due to parachute jumps.  In addition, he essentially maintains that he has had low back, hip and knee problems since his combat service.  The medical evidence conflicts on this issue (see March 2014 VA examination report); however, resolving all reasonable doubt in his favor, the Board finds that service connection for arthritis of the low back, right hip, left hip, right knee and left knee is warranted.


ORDER

The Veteran's claim of entitlement to service connection degenerative disc disease of the lumbar spine is reopened.

The Veteran's claim of entitlement to service connection for degenerative arthritis of the bilateral hips is reopened.

The Veteran's claim of entitlement to service connection for degenerative arthritis of the bilateral knees is reopened.

Service connection for arthritis of the low back is granted.

Service connection for arthritis of the right hip is granted.

Service connection for arthritis of the left hip.

Service connection for arthritis of the right knee is granted.

Service connection of the left knee is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


